Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 20120157121, “Li”).
	Re claim 1, Li discloses receiving, at a base station (figure 2, element 36) from a first user equipment (UE) (figure 2, element 26a), an information request corresponding to neighbor UEs of the first UE (paragraph [0035]; figure 6, step 214); retrieving, at the base station from one or more serving UEs, corresponding information (figure 6, step 216); and transmitting, from the base station to the first UE, an information package that includes the information corresponding to at least one of the one or more serving UEs (paragraph [0039]; figure 6, step 220; figure 2, elements 26b-d).
	Re claim 10, Li discloses an apparatus (figure 4, element 118) configured for wireless communication, the apparatus comprising: at least one processor (figure 4, element 132); and a memory (figure 4, element 128) coupled to the at least one processor, wherein the at least one processor is configured to: initiate transmission, from a first user equipment (UE) to a base station, of an information request corresponding to neighbor UEs of the first UE (paragraph [0035]; figure 6, step 214); and receive, at the first UE from the base station, an information package that includes information corresponding to one or more neighbor UEs of the first UE (paragraph [0039]; figure 6, step 220).
	Re claims 2 and 11, Li disclose the information comprises beam selection data, angle of arrival (AoA) data, angle of departure (AoD) data, zenith angle of arrival (ZoA) data, zenith angle of departure (ZoD) data, position data (paragraph [0037]; figure 6, step 220), velocity data, channel information, quasi co-location (QCL) data, Doppler spread data, Doppler shift data, delay profile data, delay spread data, or a combination thereof.
	Re claim 3, Li discloses transmitting, from the base station to the one or more serving UEs, one or more requests for the information; and receiving, at the base station from the one or more serving UEs, one or more responses including the information (paragraph [0035]).
	Re claim 6, Li discloses selecting, at the base station, a subset of UEs of the one or more serving UEs based on geographic information (paragraph [0035]), and requesting, at the base station, the geographic information from a core network component, wherein the core network component comprises a location management function (LMF) or a position server (figure 2, element 42; paragraph [0045])
	Re claim 7, Li discloses selecting, at the base station, a subset of UEs of the one or more serving UEs based on geographic information (paragraph [0035]), and requesting, at the base station, the geographic information from the one or more serving UEs (paragraph  [0036]).
	Re claim 13, Li discloses estimating, at the first UE, a position of the first UE based on the information included in the information package (paragraph [0041]).
	Re claim 14, Li discloses estimating, at the first UE, a speed of the first UE based on the information included in the information package (paragraph [0043]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rubin et al (US 10116455, “Rubin”)
	Re claim 4, Li discloses all of the limitations of the base claim, but fails to disclose the one or more responses are received via a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a combination thereof, and wherein the one or more responses comprise one or more radio resource control (RRC) messages, one or more uplink control information (UCI) messages, or one or more media access control control elements (MAC CEs). However, Rubin discloses receiving location information in UCI on PUCCH (column 7, lines 44-50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Rubin for the benefit of providing location information by utilizing UCI on PUCCH.
	Re claim 9, Li discloses all of the limitations of the base claim, but fails to disclose receiving, at the base station from the first UE, a negative-acknowledgement (NACK); and rescheduling, at the base station, transmission of the information package to the first UE. However, Rubin discloses receiving a NACK (column 21 , lines 20-22). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Rubin for the benefit of providing reliable data communications by rescheduling transmission of the information package to the first UE after receiving a NACK.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Koo (US 10631263).
		Re claim 5, Li discloses selecting, at the base station, a subset of UEs of the one or more serving UEs based on geographic information (paragraph [0035]), but fails to disclose inferring, at the base station, the geographic information based on communication beams corresponding to the one or more serving UEs and the first UE, trajectories of the one or more serving UEs and the first UE, or a combination thereof. However, Koo discloses predicting UE location based on a beam identifier  (column 12, lines 18-21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Koo for the benefit of providing location information by utilizing a beam identifier.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nimbalker (US 20160014727).
	Re claims 8 and 12, Li discloses all of the limitations of the base claim, but fails to disclose information package is transmitted via a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), or both, and wherein the information package comprises one or more radio resource control (RRC) messages, one or more downlink control information (DCI) messages, or a combination thereof. However, Nimbalker discloses transmitting DCI on PDCCH (paragraph [0003]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Nimbalker for the benefit of providing location information by utilizing DCI on PDCCH.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al (US 20180227023, “Kim”).
	Re claim 15, Li discloses all of the limitations of the base claim, but fails to disclose predicting, at the first UE, one or more candidate beams of the base station based on the information included in the information package. However, Kim discloses predicting one or more candidate beams of the base station (paragraph [0087]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Kim for the benefit of providing reliable data communication by utilizing better beams.
	Re claim 16, Li discloses all of the limitations of the base claim, but fails to disclose predicting, at the first UE, a candidate channel for communicating with the base station based on the information included in the information package. However, Kim discloses predicting a candidate channel for communicating with the base station (paragraphs [0017] and [0087]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Kim for the benefit of providing reliable data communication by utilizing better channels.

Claims 17, 20, 21, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Agiwal et al (US 10980006, “Agiwal”).
	Re claim 17, Li discloses receiving, at a base station from a first user equipment (UE), an information request corresponding to neighbor UEs of the first UE (paragraph [0035]); determining, at the base station, one or more neighbor UEs of the first UE from one or more serving UEs of the base station responsive to receiving the information request (paragraph [0039]); and transmitting, from the base station to the first UE, a list of the one or more neighbor UEs (paragraph [0039]), but fails to disclose to enable sidelink communications between the first UE and the one or more neighbor UEs.
However, Agiwal discloses sending multiple grants for UE to enable sidelink communication with different UEs (figure 9, step 915). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Agiwal for the benefit of providing reliable sidelink communication based on grant.  
	Re claim 23, Li discloses an apparatus (figure 4, element 118) configured for wireless communication, the apparatus comprising: at least one processor (figure 4, element 132); and a memory (figure 4, element 128) coupled to the at least one processor, wherein the at least one processor is configured to: initiate transmission, from a first user equipment (UE) to a base station, of an information request corresponding to neighbor UEs of the first UE (paragraph [0035]; figure 6, step 214); receive, at the first UE from the base station, a list of the one or more neighbor UEs (paragraph [0039]; figure 6, step 220), but fails to disclose to enable sidelink communications between the first UE and the one or more neighbor UEs. However, Agiwal discloses sending multiple grants for UE to enable sidelink communication with different UEs (figure 9, step 915). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Agiwal for the benefit of providing reliable sidelink communication based on grant.
	Re claim 20, Li discloses requesting, at the base station, the geographic information from a core network component (figure 2, element 42); and determining the one or more neighbor UEs is based on based on geographic information (paragraph [0045]).
	Re claim 21, Li discloses requesting geographic information from the one or more serving UEs (paragraph  [0036]) and determining the one or more neighbor UEs is based on based on geographic information (paragraph [0039]).
	Re claim 26, Li disclose the information comprises beam selection data, angle of arrival (AoA) data, angle of departure (AoD) data, zenith angle of arrival (ZoA) data, zenith angle of departure (ZoD) data, position data (paragraph [0037]; figure 6, step 220), velocity data, channel information, quasi co-location (QCL) data, Doppler spread data, Doppler shift data, delay profile data, delay spread data, or a combination thereof.
	Re claim 27, Li discloses estimating, at the first UE, a position of the first UE based on the information included in the information package (paragraph [0041]).
	Re claim 28, Li discloses estimating, at the first UE, a speed of the first UE based on the information received from the one or more neighbor UEs (paragraph [0043]).
	 	  
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Agiwal and further in view of Rubin and Nimbalker.
	Re claims 18 and 24, Li discloses all of the limitations of the base claim, but fails to disclose information request is via a physical uplink control channel (PUCCH), wherein the list is transmitted via a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), or both and wherein the list is included in a particular information element of one or more radio resource control (RRC) messages or a particular information element of one or more downlink control information (DCI) messages. However, Rubin discloses receiving location information on PUCCH (column 7, lines 44-50) and Nimbalker discloses transmitting DCI on PDCCH (paragraph [0003]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Rubin and Nimbalker for the benefit of receiving/transmitting information request/list by utilizing PUCCH and DCI on PDCCH.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Agiwal and further in view of Koo.
	Re claim 19, Li discloses determining the one or more neighbor UEs is based on based on communication beams corresponding to the one or more serving UEs and the first UE, trajectories of the one or more serving UEs and the first UE, or a combination thereof. However, Koo discloses predicting UE location based on a beam identifier  (column 12, lines 18-21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Koo for the benefit of providing location information by utilizing a beam identifier.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Agiwal and further in view of Rubin.
	Re claim 22, Li discloses all of the limitations of the base claim, but fails to disclose receiving, at the base station from the first UE, a negative-acknowledgement (NACK); and rescheduling, at the base station, transmission of the information package to the first UE. However, Rubin discloses receiving a NACK (column 21 , lines 20-22). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Rubin for the benefit of providing reliable data communications by rescheduling transmission of the information package to the first UE after receiving a NACK.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Agiwal and further in view of Rao et al (US 10827380, “Rao”).
	Re claim 25, Li discloses all of the limitations of the base claim, but fails to disclose initiating transmission, from the first UE to the one or more neighbor UEs via the one or more sidelink connections, of one or more information requests; and receiving, at the first UE from the one or more neighbor UEs via the one or more sidelink connections, information corresponding to the one or more information requests. However, Rao discloses initiating transmission, from the first UE to the one or more neighbor UEs via the one or more sidelink connections, of one or more information requests (column 25, lines 18-24); and receiving, at the first UE from the one or more neighbor UEs via the one or more sidelink connections, information corresponding to the one or more information requests (column 25, lines 25-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Rao for the benefit of providing sidelink communication with the at least one destination UE using the configured sidelink resource blocks.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Agiwal and further in view of Kim.
	Re claim 29, Li discloses all of the limitations of the base claim, but fails to disclose predicting, at the first UE, one or more candidate beams of the base station based on the information included in the information package. However, Kim discloses predicting one or more candidate beams of the base station (paragraph [0087]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Kim for the benefit of providing reliable data communication by utilizing better beams.
	Re claim 30, Li discloses all of the limitations of the base claim, but fails to disclose predicting, at the first UE, a candidate channel for communicating with the base station based on the information included in the information package. However, Kim discloses predicting a candidate channel for communicating with the base station (paragraphs [0017] and [0087]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Kim for the benefit of providing reliable data communication by utilizing better channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467